Appellant was convicted of burglary, and his punishment assessed at two years confinement in the penitentiary. We have carefully read this record, as well as the briefs filed by both parties. The brief of the Assistant Attorney-General fully presents the statement of the case, and discusses the question involved in the appeal and the law applicable thereto. It accords with our view of the law applicable to that issue, and is a very elaborate and able exposition of the law involved in this appeal. We therefore adopt the brief of the Assistant Attorney-General as the opinion of the court in this case. The judgment is affirmed.
Affirmed.
[NOTE. — Appellant's motion for rehearing was overruled without a written opinion. — Reporter.] *Page 96